DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 03/10/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “last cast but one” in line 5. This renders the claim vague and indefinite, since it is unclear what the limitation is excluding as “but one”. For the purpose of examination, in the claims, all instances of this phrase are being best understood as “last cast”.
Claim 2 recites the phrase "the date and time of casting, the spool rotation start point, the spool rotation end point, the dimensions of a fishing line, the spool diameter, the maximum spool rotation speed, the spool rotation speed history, the brake setting, the motion of a fishing rod, and the casting method" in lines 2-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the date and time of casting, the spool rotation start point, the spool rotation end point, the dimensions of a fishing line, the spool diameter, the maximum spool rotation speed, the spool rotation speed history, the brake setting, the motion of a fishing rod, and the casting method” to --a date and time of casting, a spool rotation start point, a spool rotation end point, dimensions of a fishing line, a spool diameter, a maximum spool rotation speed, a spool rotation speed history, a brake setting, a motion of a fishing rod, and a casting method--. Claim 5 is rejected for similar reasons.
Claim 3 recites the phrase "part of the casting information" in lines 1-2. This is a double inclusion of “at least part of the casting information” in lines 5-6 of claim 1. The Examiner suggests changing “part of the casting information” to --the at least part of the casting information--. Claim 4 is rejected for similar reasons.
Claim 4 recites the phrase "the rest" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the rest” to --a rest--. 
Claim 4 recites the phrase "casting information" in line 3. This is a double inclusion of “casting information” in line 3 of claim 1. The Examiner suggests changing “casting information” to --the casting information--. Claim 6 is rejected for similar reasons.
Claim 4 recites the phrase "a cast" in line 4. This is a double inclusion of “a cast” in line 4 of claim 1. The Examiner suggests changing “a cast” to --the cast--. Claims 5-6 are rejected for similar reasons.
Claim 6 recites the phrase "the flying distance" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the flying distance” to --a flying distance--. 
Claim 6 recites the phrase "the spool rotation start point, the spool rotation end point, the dimensions of the fishing line, and the spool diameter" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the spool rotation start point, the spool rotation end point, the dimensions of the fishing line, and the spool diameter” to --a spool rotation start point, a spool rotation end point, dimensions of the fishing line, and a spool diameter--.
Claim 10 recites the phrase "the second external information communication terminal" in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the second external information communication terminal” to --a second external information communication terminal--.
Claims 2-12 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by da Rosa (U.S. Pub. 20140358483).
In regard to claim 1, da Rosa discloses a fishing information management system comprising a fishing reel and an external information communication terminal capable of communicating with the fishing reel (Fig. 3 and Paragraphs [0029-0030], where there is a fishing information management system with a fishing reel 14 which at least communicates with an external information communication terminal 25), wherein casting information is transmitted from the fishing reel to the external information communication terminal each time a cast is performed (Fig. 3 and Paragraphs [0037-0038], where casting information is transmitted from the fishing reel 14 to the external information communication terminal 25 at least each time a cast is performed), and transmission of the casting information on a last cast but one is stopped, and at least part of the casting information on the last cast is transmitted, when the casting information on the last cast but one is not transmitted or has not been completely transmitted to the external information communication terminal upon ending of the last cast (Paragraphs [0072-0076], transmission of the casting information on a last cast is stopped at the end of the last cast (after the line has been cast) and at least part of the casting information is transmitted at the end of the last cast (after the line has been cast), at which time the casting information on the last cast has not been completely transmitted to the external information communication terminal (further casting information on the last cast is later transmitted at different time intervals after the line has been cast)).
In regard to claim 2, da Rosa discloses the fishing information management system according to claim 1, wherein the casting information on the last cast includes at least one of a number of casts, the date and time of casting, the spool rotation start point, the spool rotation end point, the dimensions of a fishing line, the spool diameter, the maximum spool rotation speed, the spool rotation speed history, the brake setting, the motion of a fishing rod, and the casting method (Paragraph [0073], where the casting information on the last cast at least includes date and time of casting).
In regard to claim 3, da Rosa discloses the fishing information management system according to claim 2, wherein part of the casting information on the last cast is at least one of the number of casts, the date and time of casting, the spool rotation start point, the spool rotation end point, the dimensions of a fishing line, the spool diameter, and the maximum spool rotation speed, when the casting information on the last casting but one is not transmitted or has not been completely transmitted to the external information communication terminal upon the ending of the last cast (Paragraphs [0072-0076], where part of the casting information on the last cast at least includes date and time of casting at the end of the last cast (after the line has been cast), when the casting information has not been completely transmitted to the external information communication terminal (further casting information on the last cast is later transmitted at different time intervals after the line has been cast)).
In regard to claim 4, da Rosa discloses the fishing information management system according to claim 1, wherein at least part of the casting information on the last cast is transmitted before the rest of said casting information (Paragraphs [0072-0076], where part of the casting information on the last cast is transmitted at the time the line is cast and later the rest of said casting information is transmitted at different time intervals), when casting information is transmitted from the fishing reel to the external information communication terminal a plurality of times each time a cast is performed (Paragraphs [0072-0076], where casting information is transmitted from the fishing reel to the external information communication terminal at different time intervals (a plurality of times) each time a cast is performed).
In regard to claim 5, da Rosa discloses the fishing information management system according to claim 1, wherein the number of casts, the date and time of casting, the spool rotation start point, the spool rotation end point, the dimensions of a fishing line, the spool diameter, or the maximum spool rotation speed of the casting information on the last cast are transmitted before the spool rotation speed history, the brake setting, the motion of the fishing rod or the casting method of the casting information on the last cast, when casting information is transmitted from the fishing reel to the external information communication terminal a plurality of times each time a casting is performed (Paragraphs [0050], [0059], and [0072-0076], where the date and time of casting is transmitted at the time the line is cast and where further casting information is transmitted at a later time when a “triggering event” such as vibration output from the accelerometer (the motion of the fishing rod) is detected).
In regard to claim 7, da Rosa discloses the fishing information management system according to claim 1, wherein the fishing reel and the external information communication terminal communicate via BLE (Paragraphs [0036-0037], where wherein the fishing reel 14 and the external information communication terminal 25 communicate via IEEE wireless standard 802.15 which includes BLE and other Bluetooth communication means).
In regard to claim 8, da Rosa discloses the fishing information management system according to claim 1, wherein the external information communication terminal is a smartphone (Paragraph [0031], where the external information communication terminal 25 is a smartphone).
In regard to claim 10, da Rosa discloses the fishing information management system according to claim 1, wherein the casting information for each cast is transmitted from the fishing reel to the first external information communication terminal and then, from the first external information communication terminal to the second external information communication terminal, when there are a plurality of the external information communication terminals (Fig. 8 and Paragraph [0076], where the casting information for each cast is transmitted from the fishing reel 14 to the first external information communication terminal 25 and where the casting information is further communicated to a second external information communication terminal (step S70)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over da Rosa (U.S. Pub. 20140358483) in view of Priednieks (U.S. Pat. 7523882).
In regard to claim 6, da Rosa discloses the fishing information management system according to claim 1, wherein the fishing reel calculates the flying distance of a fishing line cast from the spool rotation start point and the spool rotation end point of the casting information (Paragraphs [0040-0043], where the fishing reel calculates the flying distance of a fishing line cast from the spool rotation start point and the spool rotation end point via an optical tachometer or a magnetometer), and transmits the flying distance of the fishing line as casting information from the fishing reel to the external information communication terminal each time a cast is performed (Paragraphs [0035-0038], where the fishing reel 14 transmits the flying distance (casting distance) of the fishing line to the external information communication terminal 25 each time a cast is performed). da Rosa does not disclose the fishing reel calculates the flying distance of a fishing line cast from the dimensions of the fishing line and the spool diameter. Priednieks discloses the fishing reel calculates the flying distance of a fishing line cast from the spool rotation start point, the spool rotation end point, the dimensions of the fishing line and the spool diameter (Column 4 lines 19-57 and Column 6 lines 54-61, where the cast distance is calculated by measuring the number of spool rotations (start and end points), the length and diameter (dimensions) of the fishing line, and the minimum diameter and width of the spool (spool diameter)). da Rosa and Priednieks are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of da Rosa such that the fishing reel calculates the flying distance of a fishing line cast from the spool rotation start point, the spool rotation end point, the dimensions of the fishing line and the spool diameter in view of Priednieks. The motivation would have been to accurately calculate the length of line that was released from the fishing reel, in order to approximate the location to which the cast was made relative to the user’s location. Calculating this information would enable the system to inform the user of precise locations and circumstances in which fish were caught.  
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over da Rosa (U.S. Pub. 20140358483) in view of Blackadar et al. (U.S. Pub. 20180295829).
In regard to claim 9, da Rosa discloses the fishing information management system according to claim 1. da Rosa does not disclose the external information communication terminal is a wearable terminal. Blackadar et al. discloses the external information communication terminal is a wearable terminal (Paragraph [0094], where the external information communication terminal is a wearable terminal 5000 such as a smart watch). da Rosa and Blackadar et al. are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of da Rosa such that the external information communication terminal is a wearable terminal in view of Blackadar et al. The motivation would have been to allow the user to have the capability to use both hands for fishing activities, while still being able to receive information from the fishing system. It would be more convenient for the user to have a wearable device which receives fishing information than to check a handheld device, during ongoing fishing activities.
In regard to claim 11, da Rosa discloses the fishing information management system according to claim 10, wherein the first external information communication terminal is a smartphone (Paragraph [0031], where the external information communication terminal 25 is a smartphone) and where there is a second external information communication terminal (Fig. 8 and Paragraph [0076], where the casting information is further communicated to a second external information communication terminal (step S70)).  da Rosa does not disclose the second external information communication terminal is a wearable terminal. Blackadar et al. discloses the external information communication terminal is a wearable terminal (Paragraph [0094], where the external information communication terminal is a wearable terminal 5000 such as a smart watch). da Rosa and Blackadar et al. are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of da Rosa such that the second external information communication terminal is a wearable terminal in view of Blackadar et al., since the smart watch of Blackadar et al. could be used as the second external information communication terminal of da Rosa. The motivation would have been to allow the user to have the capability to use both hands for fishing activities, while still being able to receive information from the fishing system. It would be more convenient for the user to have a wearable device which receives fishing information than to check a handheld device, during ongoing fishing activities.
In regard to claim 12, da Rosa as modified by Blackadar et al. discloses the fishing information management system according to claim 9, wherein the wearable terminal includes a smartwatch, smart glasses or headset (Blackadar et al., Paragraph [0094], where the wearable terminal 5000 includes a smartwatch).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647